         Case 1:19-cv-00563-AT-KHP Document 61 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                                           06/08/2020
Miguel Angel Gonzalez Ramirez,                                     :
                                                                   :
                                                                   :
                             Plaintiff,                            :   19-cv-00563 (AT) (KHP)
                                                                   :
                                                                   :
         -against-                                                 :   ORDER SCHEDULING
                                                                   :   HEARING FOR
Devoe Grocery Store Inc. et al,                                    :   DAMAGES INQUEST
                                                                   :
                                                                   :
                             Defendants.                           :
---------------------------------------------------------------X

KATHARINE H. PARKER, United States Magistrate Judge:

          A damages inquest hearing is hereby scheduled for June 22, 2020 at 2:00 p.m. The

 parties are directed to dial Judge Parker’s AT&T bridge line, as listed on her Individual

 Practices Page in the COVID-19 procedures. See https://www.nysd.uscourts.gov/hon-

 katharine-h-parker. Plaintiffs shall serve a copy of this order on Defendants, as well as any

 documents not yet served on Defendants, including Docket Numbers 58-60, by no later than

 June 12, 2020. Service shall be effectuated through both mail and personal service, and proof

 of service shall be filed on the docket by no later than June 15, 2020. Defendants shall have

 until June 21, 2020 to oppose Plaintiffs’ Motion for Damages, and must file such opposition

 with the Court and serve the opposition on Plaintiffs' counsel.
      Case 1:19-cv-00563-AT-KHP Document 61 Filed 06/08/20 Page 2 of 2




SO ORDERED

Dated: New York, New York
       June 8, 2020




                                     ______________________________
                                     KATHARINE H. PARKER
                                     United States Magistrate Judge
